DETAILED ACTION

1.	This action is responsive to the communications filed on 09/21/2021.
2.	Claims 1-18 are pending in this application.
3.	Claims 1, 16-18, have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. In the remarks, applicant argued that:
a.	The Examiner characterizes paragraph [0054] of Wang as teaching that a "customer (i.e., guest user) may have preferences which are factors about a particular service that a customer would like included in the overall service provided to them in terms of the particular service provide", and the Examiner further alleges that the user preferences of Wang "represent preconditions for a particular service." Id. (emphasis in original). The Office Action indicates that the Examiner interprets the broad teaching in paragraph [0086] of Wang regarding "language abilities" as satisfying the "recognized speech contents" of the host user, as previously recited. Id. 6-7 (emphasis in original). 
Applicant respectfully disagrees with the Examiner's interpretation of Wang with respect to the previously recited subject matter. In the cited portion of the reference, Wang appears to merely teach that "language abilities" of a service provider, reasonably understood as language(s) in which the service provider is able to communicate, may be included in service provider data. The language abilities of Wang appear to be used as a precondition for service that is clearly distinct from the presently claimed subject matter related to compatibility between a guest user and a host user. There is nothing in paragraph [0086] of Wang, nor anywhere else in the reference, that would fairly teach or suggest analysis of contents of speech/text of a host user in order to determine compatibility, and there is certainly no teaching or suggestion in Wang of storing history data indicating speech and/or text of both a (Applicant’s remarks, pages 10-11).

In response: The examiner respectfully disagrees. 
As a note, the claimed “recognized communication contents” does not appear to be defined in the specification. The specification does mention “input content” (Applicant’s specification, Paragraphs 52, 58, 59, 62) but this does not appear equate to the claimed “recognized communication contents.”
In light of this, the examiner is equating the “language abilities” of Wang to the claimed “recognized speech contents” as in Wang, the language abilities must be matched between the user and the service provider in order to provide service. 

Applicant’s other arguments with respect to the claims have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 16-18 recite “wherein the compatibility determination unit determines the compatibility based on analysis performed on the recognized communication contents of the guest user and recognized communication contents of the host user, wherein the recognized communication contents of the guest user and the recognized communication contents of the host user are determined based on respective history data stored for the guest user and the host user, the respective history data indicating at least one of speech contents or text data respectively transmitted by the quest user and the host user during prior service provision.” However, the specification does not define an instance where the historical recognized communication contents are used to determine a compatibility between a host and a guest user. Applicant’s specification does mention that the communication support device acquires “history data” (Paragraph 52) and that a text chat display area displays a history…of text performed between the host…and the guest (Paragraph 92). Applicant’s specification goes on to state that the communication support device saves conversational voice data of the host user and guest user in all past service provision and data of text chat and stores the data in the user database (Paragraph 113). However, the specification does not tie the history of communication data in “all past service provision and data of text chat” with the claimed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-18, are rejected under 35 U.S.C. 103 as being unpatentable over Carbonell et al. (US 2014/0222806) in view of Wang (US 2019/0230180) and Moturu et al. (US 2017/0213007).
Regarding claim 1, Carbonell disclosed:
A communication support device comprising: 
a compatibility determination unit configured to 5determine compatibility (Paragraph 4, compatibility match score) between a guest user (Paragraph 4, first user) who transmits a service request for provision of a service (Paragraph 5, request for interaction) and a host user who provides the requested service to the guest user (Paragraph 9, second user) (Paragraph 4, a compatibility match score is an aggregate measure of similarity of multiple interests that two users share. Paragraph 5, when the system receives a request for interaction (i.e., service request) from a first user of the network…it selects one or more other users to present to the first user as candidates for interaction. The candidate set includes users whose attributes indicate a target language and goal that correspond with those of the first user’s request); 
a communication unit configured to transmit a compatibility determination result to a terminal device of the guest user (Paragraph 5, the system uses the compatibility match scores to select a user from the candidate set as a second user who is a candidate for interaction with the first user and it may present a profile of the second user to the first user (i.e., result));
a connection processing unit configured to perform a connection process between the terminal device of the guest user and a terminal device of the host user (Paragraph 6, the system presents a first interface for the first user and a second interface for a second user so that the first user and the second user may interact with each other via the interfaces);
wherein the compatibility determination unit, the communication unit, and the connection processing unit are each implemented via at least one processor (Paragraph 57, central processing unit of the system performs calculations and logic operations required to execute the program).
While Carbonell disclosed determining compatibility of users in a language learning system (Paragraph 22), Carbonell did not explicitly disclose wherein the compatibility determination unit determines the compatibility based on analysis performed on the service request of the guest user and the recognized speech contents of the host user.
However, in an analogous art, Wang disclosed wherein the compatibility determination unit determines the compatibility based on analysis performed on recognized communication contents of the guest user and the recognized communication contents of the host user (Paragraph 54, service request is assigned to a service provider (i.e., host user) of a service entity. A customer (i.e., guest user) may have preferences which are factors about a particular service that a customer would like included in the overall service provided to them in terms of the particular service provider. Preferences represent preconditions for a particular service. Paragraph 86, service provider data includes service providers’ profiles, such as personal data including…language abilities (i.e., recognized communication contents). Paragraph 95, preset preferences for a customer are stored and updated in a database and can include language spoken. Paragraph 96, language spoken preference (i.e., recognized communication contents) allows the customer to choose a service provider speaking a certain language (i.e., for the service request). Paragraph 113, indicators are displayed to the customer depicting relevant factors pertaining to the service providers based on any of a number of set preferences of the customer, such as language spoken. Paragraph 132, when assigning one or more service providers associated with a service entity to a service request, system queries the database to retrieve service relevant factors for the service providers and the customers. The service relevant factors include customer preferences. System 100 then identifies based on the one or more service relevant factors…one or more service providers…suitable to complete the service request (i.e., compatibility)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Carbonell with Wang because the references involve matching users, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining compatibility based on the service request and speech contents of the host user of Wang with Carbonell in order to create a more streamlined and efficient dispatching method (Wang, Paragraph 9).
	While Carbonell and Wang disclosed certain recognized communication contents of the guest and host users (see above), Carbonell and Wang did not explicitly disclose wherein the recognized communication contents of the guest user and the recognized communication contents of the host user are determined based on respective history data stored for the guest user and the host user, the respective history data indicating at 
	However, in an analogous art, Moturu disclosed wherein the recognized communication contents of the guest user and the recognized communication contents of the host user are determined based on respective history data stored for the guest user and the host user, the respective history data indicating at least one of speech contents or text data respectively transmitted by the guest user and the host user during prior service provision (Paragraph 17, communication data being text messaging or phone calling. Paragraph 25, logging the communications between a one or more users (i.e., guest user) and care providers (i.e., host user). Paragraph 28, user transmitting a message to a care provider (i.e., service provision). Paragraph 44, a communication plan includes care provider match parameters for matching one or more users to one or more care providers for developing a user-provider relationship and to facilitate user-provider communications. A care provider match is updated based on historic user-provider communications (i.e., text data) between the user and a previously matched care provider).
	One of ordinary skill in the art would have been motivated to combine the teachings of Carbonell and Wang with Moturu because the references involve matching users, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the history data of Moturu with Carbonell and Wang in order to improve tailoring of communication (Moturu, Paragraph 17).
	Regarding claims 16, 17, the claims are substantially similar to claim 1. Claim 17 recites a non-transitory computer readable storage medium. Carbonell disclosed a computer readable memory (Paragraph 18). Therefore, the claims are rejected under the same rationale.
	Regarding claim 2, the limitations of claim 1 have been addressed. Carbonell, Wang, and Moturu disclosed:
	wherein the connection process is performed in a case where a request for communication connection to the terminal device of the host user is received from the 20terminal device of the guest user following transmission of the compatibility determination result (Carbonell, Paragraph 55, the system will present the first user with profile data for the proposed second user(s). When presenting the profile data of the second user, a description of their interests that includes a measure of strength of a compatibility match is provided. The first user then indicates acceptance of the second user in which case the system will present first and second interfaces so that they may interact).
	Regarding claim 3, the limitations of claim 1 have been addressed. Carbonell, Wang, and Moturu disclosed:
	wherein in a case where the service request is received from the guest user, the compatibility determination unit determines the compatibility between the single guest user who has transmitted the service request and a plurality of host users (Carbonell, Paragraph 5, when the system receives a request for interaction (i.e., service request) from a first user of the network…it selects one or more other users to present to the first user as candidates for interaction. Paragraph 34, selecting a subset of qualified users a candidate set for matching).
	Regarding claim 4, the limitations of claim 1 have been addressed. Carbonell, Wang, and Moturu disclosed:
	wherein the compatibility determination unit determines the compatibility further based on an attribute of the host user and an attribute of the guest user (Carbonell, Paragraph 34, when the system receives a request for matching from a first one of the qualified users, it selects a subset of qualified users as a candidate set. The request for matching includes goals, such as target languages that the first user desires to practice during interaction with another user. Paragraph 35, first user’s goal is to speak French (i.e., attribute of guest). Candidate set of users may be those users whose native language is French (i.e., attribute of host)).
	Regarding claim 5, the limitations of claim 4 have been addressed. Carbonell, Wang, and Moturu disclosed:
	wherein the compatibility determination unit is further configured to classify host users and guest users into groups based 10on the attributes and the compatibility determination unit determines the compatibility further based on compatibilities between the groups (Carbonell, Paragraph 35, when selecting the candidate set, the system selects a subset of users having attributes that correspond to the first user’s goals. This is done by finding exact matches, matches within a certain range, and minimum matching criteria (i.e., groups). Further restricting the candidates to matching user profiles that match language learning objectives).
Regarding claim 6, the limitations of claim 1 have been addressed. Carbonell, Wang, and Moturu disclosed:
	wherein the compatibility determination unit determines the compatibility further based on an attribute for the provision of the service (Carbonell, Paragraph 35, when selecting the candidate set, the system selects a subset of users having attributes that correspond to the first user’s goals).
	Regarding claim 8, the limitations of claim 1 have been addressed. Carbonell, Wang, and Moturu disclosed:
	wherein the compatibility determination unit is further configured to extract30is further congiuredis one or more of the host users who are compatible with the guest user, from a plurality of host users (Carbonell, Paragraphs 54-55, the system determines for each person in the candidate set, a product of that user’s point score and compatibility match score. The system selects the person in the candidate set whose product corresponds to the highest determined product. The system presents the first user with profile data for the proposed second user).
	Regarding claim 9, the limitations of claim 1 have been addressed. Carbonell, Wang, and Moturu disclosed:
	wherein as the compatibility determination result, 5information of one or more of a plurality of host users determined to be compatible with the guest user is transmitted to the terminal device of the guest user (Carbonell, Paragraph 8, the system uses the compatibility match scores to select additional users from the candidate set as additional candidates for interaction with the first user via the network wherein each of the additional users corresponds to a compatibility match score that exceeds a threshold, and it presents profiles (i.e., information) for those additional users to the first user).
	Regarding claim 10, the limitations of claim 1 have been addressed. Carbonell, Wang, and Moturu disclosed:
	wherein the service represents that the host user responds to the request from the guest user via a network (Carbonell, Paragraph 55, the second user indicates acceptance of one of the users and the system presents first and second interfaces to the users so that they may interact with each other via audio or video).
	Regarding claim 11, the limitations of claim 1 have been addressed. Carbonell, Wang, and Moturu disclosed:
	wherein information related to the host user determined to be compatible with the guest user is transmitted together with the compatibility determination result (Carbonell, Paragraph 55, the system will present to the first user profile data of the second user. When presenting the profile data, the system also presents a description of one or more interests that the second user shares in common with the first user. This description includes a representation of a collective measurement of a compatibility match).
Regarding claim 12, the limitations of claim 1 have been addressed. Carbonell, Wang, and Moturu disclosed:
	wherein an image being captured by the terminal device of the host user is received and transmitted to 25the terminal device of the guest user (Carbonell, Paragraph 55, interacting with each other through a video interface).
Regarding claim 13, the limitations of claim 1 have been addressed. Carbonell, Wang, and Moturu disclosed:
(Carbonell, Paragraph 4, interaction between users using audio).
	Regarding claim 14, the limitations of claim 1 have been addressed. Carbonell, Wang, and Moturu disclosed:
	wherein text data is transmitted and received 5between terminal device of the host user and the terminal device of the guest user (Carbonell, Paragraph 4, interaction between users using text).
	Regarding claim 15, the limitations of claim 1 have been addressed. Carbonell, Wang, and Moturu disclosed:
	herein after the service provision is completed, evaluation of the host user is received from the guest user and evaluation of the guest user is received from the host user (Carbonell, Paragraph 49, the user provides a positive rating to an interaction).
	Regarding claim 18, the limitations of claim 1 have been addressed. Carbonell, Wang, and Moturu disclosed:
	wherein the analysis performed on the service request of the guest user and the recognized speech contents of the host user used to determine the compatibility indicates a degree of recognition of the guest user with respect to the recognized speech contents of the host user (Wang, Paragraph 114, system provides sets of indicators to better assist a customer to select or otherwise engage a best matching service provider for the service request. Paragraph 117, the indicator can be displayed as a percentage or divided into tiers, for example, tier E 0-19%, D 20-39%, C 40-59%, B 60-79%, A 80-100%. The indicators are useful for the customer in selecting the best matching service provider. The indicators convey a level of familiarity between the customer and service provider based on a given customer’s general preferences. Paragraph 96, language spoken preference allows the customer to choose a service provider speaking a certain language).
	For motivation, please refer to claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carbonell et al. (US 2014/0222806) in view of Wang (US 2019/0230180), Moturu et al. (US 2017/0213007), and Boladian (US 2020/0211042).
Regarding claim 7, the limitations of claim 6 have been addressed. While Carbonell, Wang, and Moturu disclosed rating host users (Wang, Paragraph 87), Carbonell, Wang, and Moturu did not explicitly disclose wherein the attribute for the provision of the service is an attribute of a host user having a score equal to or greater than a predetermined value in host users who have provided a service same as or similar to 25the service requested from the guest user.
However, in an analogous art, Boladian disclosed wherein the attribute for the provision of the service is an attribute of a host user having a score equal to or greater than a predetermined value in host users who have provided a service same as or similar to 25the service requested from the guest user (Paragraphs 139, vendors with greater than a 75% (i.e., score) positive rating (i.e., predetermined value) will be weighted higher. The positive rating based on previous service).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the score equal to or greater than a predetermined value of Boladian with the teachings of Carbonell, Wang, and Moturu in order to enhance the accuracy…of the compatibility score (Boladian, Paragraph 28).

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2443

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443